   Case:18-18627-JGR Doc#:63 Filed:10/15/19                Entered:10/15/19 13:44:10 Page1 of 2


                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

IN RE:                                                                 CASE: 18-18627-JGR
DENNIS K OBDUSKEY                                                      CHAPTER 13

               DEBTOR


         CERTIFICATE OF CONTESTED MATTER AND REQUEST FOR HEARING


   On August 08, 2019, The Chapter 13 Trustee, Movant, filed a Motion pursuant to L.B.R. 9013-1 or
2002-1 entitled Objection to Claim (Docket No. 57). Trustee hereby represents and shows the court:

    1. The Chapter 13 Trustee, Movant, certifies that service of the objection were timely made on all
parties against whom relief is sought and those otherwise entitled to service pursuant to the Federal Rules
of Bankruptcy Procedure and the Court's Local Rules as is shown on the certificate of service, previously
filed with the motion/application on August 08, 2019.

    2. N/A
    3. Objections and requests for hearing on the motion/application have been filed by the following
party/parties:
            a. Stephen H. Swift on behalf of Dennis K. Obduskey (Docket No. 59)

   4. The docket numbers for each of the following relevant documents are:
         a. the Motion and all documents attached thereto and served therewith, (Docket No. 57);
         b. the Notice, (Docket No. 58);
         c. the Certificate of Service of the motion and the notice, (Docket No. 58)

   5. The Chapter 13 Trustee, Movant certifies that a good faith effort has been made to resolve this
matter by email communication, without the necessity of a hearing.

    6. Resolution of this contested matter may benefit from a preliminary hearing to resolve the
following disputed legal issues: Whether the late filed claim should be allowed.



   7. N/A
   WHEREFORE, the Chapter 13 Trustee prays that the court set this matter for hearing pursuant to
L.B.R. 9013-1.
  Case:18-18627-JGR Doc#:63 Filed:10/15/19    Entered:10/15/19 13:44:10 Page2 of 2


DATED: October 15, 2019                      /s/ William R. Evans
                                             William R. Evans, #36396
                                             Attorney For The Chapter 13 Trustee
                                             7100 E Belleview Ave, Suite 300
                                             Greenwood Village, Co 80111
                                             (720) 398-4444 X117
                                             Wevans@Denver13.Com
